Citation Nr: 1731116	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  07-18 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include chloracne and to include as due to exposure to herbicides. 

2.  Entitlement to a compensable evaluation for service connected acne of the face and neck. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from January 1968 through October 1969.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a July 2006 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in New York, New York (hereinafter Agency of Original Jurisdiction ("AOJ")).

In September 2009, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board Hearing held at the RO in New York, New York.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

The Veteran's appeals have previously been before the Board.  Most recently, in February 2015 the Board remanded the Veteran's appeal to the AOJ for further development.  The Board requested the AOJ provided the Veteran with an updated VA examination during a period in which he experienced increased symptoms of his skin disability.  The February 2015 remand further stated that if no response from the Veteran is received within six months, then a VA examination should be scheduled.  A review of the record indicates the AOJ sent numerous letters advising the Veteran of his need to alert the AOJ of a period of increased symptoms.  Despite these attempts, the Veteran did not alert the AOJ and a VA examination was thus provided to the Veteran in April 2016.  As such, the Board finds the directives of the February 2015 remand have been substantially complied with and that the matter has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

In February 2017, the Board requested a specialist medical opinion from the Veterans Health Administration ("VHA").  38 C.F.R. § 20.901(a) (2016).  In response, an April 2017 VHA medical report was secured and associated with the claims folder for consideration.  As required by VA law and regulation, the Board provided the Veteran and his representative copies of this report and afforded him time to respond with additional evidence or argument.  See 38 C.F.R. § 20.903 (2016).  

In response, the Veteran, through his representative, submitted a July 2017 appellate brief.  Additionally, the Veteran submitted a statement in support of his appeal with additional photographs depicting his condition.  This response additionally included a statement waiving AOJ consideration of this new evidence.  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.  See 38 C.F.R. §§ 20.800, 20.1304(c).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a chloracne or other acne form disease consistent with chloracne. 

2.  The weight of the evidence of record does not establish that the Veteran's current skin disability, presently diagnosed as angioedema/uticaria, began during or is otherwise etiologically related to his active duty service. 

3.  The longitudinal medical evidence demonstrates that the Veteran's service-connected acne disability has been, at worst, minimally disabling throughout the period on appeal. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's angioedema/uticaria skin disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313(2016).  

2.  A compensable rating for the service-connected acne disability is denied. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.20, 4.118, Diagnostic Codes 7800, 7828 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In a letter issued in January 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board.  The Veteran's claims file includes his service treatment records ("STRs"), VA treatment records, and photographs of skin outbreaks submitted by the Veteran.  Thus, it appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

The Veteran was further provided the opportunity to appear and testify the undersigned Veterans Law Judge during a September 2009 Travel Board Hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2009 hearing, the VLJ noted the basis of the prior determination and explained the element of the claim that was lacking to substantiate the Veteran's claim for benefits.  The VLJ specifically noted the issues on appeal and as listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.
The Veteran has been additionally been provided with an April 2016 VA examination and June 2016 addendum medical opinion which addressed the purported causal relationship between his skin disability, other than acne, and his active duty service.  This April 2016 VA examination further assessed the severity of the Veteran's service connected acne disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

As noted in the introduction, the Veteran's appeal has been previously remanded by the Board.  Most recently in February 2015, the Board remanded the Veteran's claim in order to provide a VA examination during a period where the Veteran was experiencing an outbreak of symptoms for his non-service connected skin disability.  Specifically, the February 2015 Board remand instructed the AOJ to contact the Veteran and inform him that a VA examination would be provided, but that it was the Veteran's responsibility to alert the AOJ about when the Veteran was experiencing an outbreak of his symptoms.  The February 2015 remand further instructed that if the Veteran did not contact the AOJ within a period of six months, then an examination should be scheduled. 

Review of the record since the Board's February 2015 remand indicates the Veteran was initially contacted by the AOJ in a letter dated September 3, 2015.  This letter informed the Veteran of his need to alert the AOJ during a period of increased symptoms and the method of how to contact the AOJ.  This letter was sent to the address of record for the Veteran in New York with an additional copy of this notice mailed to the Veteran's representative Disabled American Veterans ("DAV").  In December 2015, a second letter was sent to the Veteran, this time to a Florida address, which advised him of his need to contact the AOJ during a period of increased symptoms.  This December 2015 letter was additionally send to the Veteran's representative DAV.  The record contains no evidence that either letter was returned as undeliverable.  Furthermore, there is no indication in the record that the Veteran ever contacted the AOJ to alert them of a period of increased symptoms.  Thereafter, the Veteran was scheduled for a VA examination and medical opinion in April 2016.  

Based upon a review of the record, the Board finds the AOJ has substantially complied with the directives of the Board's February 2015 remand.  See Stegall, 11 Vet. App. 268 at 271.  Notably, the AOJ made numerous attempts to alert the Veteran of his need to contact the AOJ during a period of exacerbated symptoms and there is no evidence the Veteran did not received these notices.  Additionally, as the notice letters from the AOJ were addressed to both the Veteran and his representative the Board finds there is ample evidence to conclude that the Veteran had constructive notice as to the requirement that he contact the AOJ during a period of exacerbated symptoms.  Moreover, as this appeal has been remanded numerous times in order to afford the Veteran an opportunity to appear to a VA examination during a period of increased symptoms, the Board finds the Veteran has been provided with ample notice and correspondence throughout the pendency of his appeal which has advised the Veteran of his need to alert the AOJ during a period of his increased skin symptoms.  To date, there is no indication the Veteran has ever contacted the AOJ to alert them of such a period of increased symptoms. 

In addition to this April 2016 VA examination and medical opinion, the Board has obtained an April 2017 expert medical opinion which further addresses the etiology of all the Veteran's claimed skin disabilities.  See February 2017 Board VHA Request Letter and April 2017 VHA Medical Opinion Letter.  As required by VA law and regulation, the Board provided the Veteran and his representative copies of this report and afforded him time to respond with additional evidence or argument.  See 38 C.F.R. § 20.903.  In response, the Veteran's representative submitted an appellate brief in July 2017, which advanced further arguments on behalf of the Veterans' appeal.  

Based on the above actions by the AOJ, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  
Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, for the issues on appeal, neither the Veteran, nor his representative, have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Finally, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Rules and Regulations for Entitlement to Service Connection: 

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

In the instant appeal, the Veteran has advanced two theories of entitlement to service connection for a current skin disability.  First, the Veteran contends his current skin disability is a direct result of his in-service exposure to herbicides.  See e.g. November 2005 Statement in Support of Claim.  Alternatively, the Veteran has argued that his current skin disability began during his active duty service.  

As to the Veteran's first theory of entitlement, the Board notes that VA laws and regulations state that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam ("Vietnam") during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The following skin disorders are associated with herbicide exposure for purposes of this presumption:  chloracne or other acne form disease consistent with chloracne, porphyria cutanea tarda, and dermatofibrosarcoma protuberans.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Board concedes that the Veteran was exposed to herbicides during his active duty service in Vietnam.  The Veteran's DD-214 establishes he served for one year within the country of Vietnam.  However, the Board notes that the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.  As noted above, the presumption of service connection additionally requires the manifestation of an enumerated disease to a degree of 10 percent of more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  
A thorough review of the Veteran's medical records does not indicate he was ever diagnosed with chloracne, or other enumerated skin disease, within this presumptive period.  The Veteran's service treatment records do indicate he was treated for various rashes, described as "small papular rashes" on the Veteran's face and neck.  See STRs dated August 1969.  Service connection was later granted for acne in a January 1971 Rating Decision.  However, a review of these in-service records does not suggest any symptoms or treatment for chloracne or skin disability listed within 38 C.F.R. § 3.309(e).  

Similarly, the medical opinion evidence of record does not support a finding that the Veteran developed a chloracne disability either during his active military service or within the presumptive period following his exposure to herbicides.  For example, in a June 2016 addendum medical opinion, a VA examiner opined that the Veteran's acne condition, as described in the January 1971 Rating Decision, is not consistent with a diagnosis for chloracne.  In support of this conclusion, the examiner explained that chloracne is characterized by excessive oiliness of the skin and the appearance of numerous blackheads, which are accompanied by fluid-filled cysts and dark body hair.  Examination of the Veteran's skin, and his in-service medical records, did not reveal any symptoms consistent with a diagnosis of chloracne.  

The Board is aware there is a positive nexus statement from the Veteran's mental health clinician, which purports to establish a link between a "chloracne" condition and the Veteran's in-service exposure to herbicides.  See November 2005 Correspondence.  In this letter, the mental health clinician describes the Veteran's post-service treatment for "chloracne," which was diagnosed as a result of herbicide exposure during the veteran's active duty service.  However, this letter does not represent an independent medical assessment and rather appears to be a rephrasing of the Veteran's reported subjective history of treatment.  Furthermore, as noted above, a review of the Veteran's in-service treatment records and post-service medical records is absent for any diagnosis of a chloracne disability.  

Therefore, the Board finds there is no evidence which would warrant a grant of service connection for any type of chloracne disability.  However, this finding does not end the Board's analysis as to whether the Veteran's is entitled to service connection for a skin disability.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The Veteran may establish service connection on a direct basis, which generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(d).  

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant law applicable to the Veteran's claim, the Board observes the Veteran has applied for service connection of a skin disorder, to include a chloracne disability.  As explained above, neither the Veteran's service treatment records nor his post-service medical records suggest he was diagnosed with a chloracne disability during service or within one year following his separation.  Furthermore, a thorough review of the Veteran's medical records reveals he has not been clinically diagnosed with a chloracne disability at any time during the period on appeal.  

In support of this finding, that the Veteran has not been diagnosed with a chloracne disability, the Board gives significant weight to the medical opinions of the April 2016 VA examiner and to VA dermatologist Dr. J.A., who authored the April 2017 VHA medical opinion.  Both physicians describe the clinical symptoms and characteristics of a chloracne disability, and further describe how the Veteran's symptoms are distinct and inconsistent with a chloracne disability.  Furthermore, both physicians reviewed the Veteran's longitudinal medical records in support of their findings, and were this familiar with the history of the Veteran's symptoms and his treatment.  As such, the Board finds the Veteran has at no time during the period on appeal been diagnosed with a chloracne disability. 

However, in determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As applied to the Veteran's appeal, this includes his complaints of symptoms including a rash, pain, itching, and swelling.  

As to the first element of service connection, the Board finds the Veteran's medical records indicate he has been clinically diagnosed with a variety of skin conditions including angioedema and uticaria.  See e.g. April 2016 VA Examination.  Therefore, the Veteran has satisfied the first element of service connection.  See 38 U.S.C.A. §§ 1110, 1131; See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Board also finds the Veteran's service treatment records document an in-service occurrence of a skin rash.  For example, in September 1969, the Veteran was treated for symptoms of swollen skin and given a diagnosis of an allergic reaction.  Additionally, the Veteran reported a history of skin diseases and boils on his October 1969 separation examination. 

Therefore, the question for consideration in the Veteran's appeal is whether there is a causal relationship between this in-service treatment for a skin rash and the Veteran's current diagnosis for angioedema and/or uticaria.  In statements to the Board, the Veteran has alleged continuous symptoms of skin rashes, swelling, and itching since his discharge from military service.  See e.g. November 1994 Statement in Support of Claim; see also March 1997 Buddy Statements from D.A. and E.S.  The Veteran further contends that his current symptoms of angioedema and uticaria are the same as those, and thus etiologically related to, those symptoms he experienced during his active duty service.  

Although the Board finds the Veteran's statements to be credible, his lay assertions as to an etiology of his current angioedema and/or uticaria are not probative to issue of entitlement to service connection.  See Jones v. West, 12 Vet. App. 383, 385 (1999)(where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

Rather, the Board finds the clinical and competent evidence of record, including the medical opinion evidence weighs against the Veteran's claim for service connection.  First, as to continuity of symptoms, the Board observes that the first reported occurrence of a skin rash or swelling was not noted until August 1978, nearly 10 years following his separation from active military service.  The lack of any reporting or treatment for symptoms during this 10 year period weighs against the Veteran's subsequent statements of continuous symptoms since his separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  

Second, the Board finds the medical opinion evidence of record to be probative evidence against a finding of a nexus between the Veteran's in-service treatment for a skin rash and his current symptoms.  For example, the Board obtained an April 2017 medical opinion from VA dermatologist Dr. J.A. who opined there was no medical evidence of a nexus between the Veteran's current diagnosis for angioedema/uticaria, and his in-service treatment for a skin rash and/or acne.  In support of this finding, Dr. J.A. noted that the Veteran's current diagnosis for angioedema/uticaria is an allergic reaction and in at least 50 percent of cases, no cause of inciting factor will be identified.  Dr. J.A. then reviewed the Veteran's in-service treatment records and concluded that no reported symptoms were consistent with an in-service diagnosis for angioedema and/or uticaria.  Specifically, Dr. J.A. described that all of the Veteran's in-service reports of skin impairments were related to pore blockages and or tinea infections, which are not consistent with angioedema and/or uticaria as they do not involve symptoms of an allergic reaction.  In fact, Dr. J.A. observed that the first instance of the Veteran's symptoms of angioedema/uticaria did not begin until at least 1978, many years after the Veteran's separation from military service. 

The April 2017 medical opinion of Dr. J.A further addresses other theories of entitlement.  Specifically, the Veteran's service treatment records indicate he developed malaria in March 1969.  Dr. J.A. recognizes this, but concludes that there is no medical evidence which would suggest malaria or treatment for malaria results in angioedema and/or uticaria.  Additionally, there are no contemporaneous complaints of skin diseases or reactions at the time of the Veteran's in-service diagnosis for malaria.  Overall, the Board finds that the medical opinion and conclusion of Dr. J.A. to be thorough, supported by a clear rational, and thus entitled to significant probative weight. 

The Veteran, through his representative, tries to discredit the opinion of Dr. J.A. by arguing that VA failed to provide an adequate medical opinion.  See July 2017 Appellate Brief.  However, the Board finds this argument to be without merit.  As explained above, the conclusions and medical opinions of Dr. J.A. were thorough and supported by a clear explanation, with citations to relevant medical records and medical treatises.  Furthermore, Dr. J.A.'s report that in at least 50 percent of instances of angioedema no inciting cause will be found has no bearing on the issue of the Veteran's claim for service connection.  As explained by Dr. J.A. the Veteran did not present with any clinical symptoms or complaints of angioedema until nearly 10 years following his separation from military service.  Furthermore, there is no causal or etiological relationship between his current symptoms of angioedema and his in-service complaints of acne, because as Dr. J.A. explained, angioedema is caused by a reaction to a stimulus and not due to blockages of pores.  Therefore, the Board finds the arguments advanced in the July 2017 appellate brief to be without merit. 

The Board additionally finds the medical opinion of the April 2016 VA examiner to be thorough and entitled to significant probative weight.  Following a physical examination of the Veteran and a review of his medical records, the examiner concluded no etiological relationship exists between the Veteran's current diagnosis for angioedema/uticaria and his in-service occurrence of acne and complaints of a rash.  In support of this conclusion, the examiner reviewed the Veteran's service treatment records and opined that no reported symptom or diagnosis was consistent with angioedema/uticaria, which is characterized by an allergic reaction and swelling.  Rather, the examiner explains that the Veteran's in-service occurrence of skin rashes were typical of acne, which is caused by the blockage of pores and can lead to localized swelling.  The significant difference between the Veteran's in-service reports of skin swelling was that he was also observed to have skin pustules, which the examiner explained is not typical of angioedema and/or uticaria.  See June 2016 Addendum Medical Opinion. 

In contrast to the April 2016 VA medical opinion and the April 2017 VHA opinion letter, the Board finds the only positive nexus opinion contained within the evidentiary record is speculative in nature.  Specifically, during a physical examination in February 2009, an examining VA physician reported the Veteran dated his skin symptoms back to his military service in Vietnam, "where some type of chemical exposure may have been the trigger."  See Bronx VAMC Records.  However, this statement is a mere rephrasing of the Veteran's self-reported history and does not represent an independent medical nexus or diagnosis.  Rather, closer inspection of this examination indicates the VA physician opines the Veteran's symptoms may be a possible allergic reaction to his daily aspirin regimen.  The VA physician further notes that the majority of cases of recurrent uticaria/angioedema, such as the type the Veteran experiences, are autoimmune in nature.  As such, the Board finds this February 2009 assessment to be speculative and not probative as to the issue of entitlement to service connection. 

Therefore, the Board finds that the probative evidence of record is against the Veteran's claim for service connection.  While it is noted the Veteran has been diagnosed with a "chronic" angioedema/uticaria disability, the onset of this condition did not occur until many years following his separation from military service.  Furthermore, the credible and clinical medical opinion of record consistently demonstrates that the Veteran's in-service complains of acne and skin rashes are separate and distinct from the Veteran's current symptoms.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Governing Laws and Regulations for Increased Ratings:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant appeal, the Veteran filed his increased rating claim in November 2005.  Thus, the relevant temporal focus for the disability in question dates back to November 2004. 

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

That being the relevant generalized law applicable to the Veteran's claim, the Board observes the Veteran's service connected acne disability is rated as non-compensable under Diagnostic Code 7828.  During the course of the Veteran's appeal, an amendment was made to the criteria for rating the skin, effective October 23, 2008. See 73 Fed. Reg. 54, 708 (Sept. 23, 2008)(codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2009)).  Generally, in a claim for an increased rating, the Board considers both the former and current schedule where the rating criteria are amended during the course of an appeal.  Kuzuma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, the amended regulations effective October 2008 are only applicable to claims received on or after October 23, 2008, or if the Veteran requests review under the clarified criteria. See 73 Fed. Reg. 54, 708.  The Veteran's claim was filed in November 2005, prior to the effective date of the revised criteria, and he has not requested consideration under the revised criteria. Therefore, those revised criteria are not for application.  Regardless, the Board observes Diagnostic Code 7828 was unchanged by the October 2008 revisions.

Under Diagnostic Code 7828, a zero percent rating is assigned for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face and neck.  A maximum 30 percent rating is assigned under DC 7828 for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Id.  

The Veteran also may be entitled to a compensable disability rating for scars of the head, face, or neck due to his service-connected acne under DC 7800 (scars of the head, face, or neck due to other causes).  See 38 C.F.R. § 4.118, DC 7800 (2008).  A 10 percent rating is assigned under DC 7800 for scars of the head, face, or neck with 1 characteristic of disfigurement.  A 30 percent rating is assigned for scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or with 2 or 3 characteristics of disfigurement.  A 50 percent rating is assigned for scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of 2 features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or with 4 or 5 characteristics of disfigurement.  A maximum 80 percent rating is assigned under DC 7800 for scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of 3 or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or with 6 or more characteristics of disfigurement.  Id.  

Note (1) to DC 7800 lists the 8 characteristics of disfigurement.  They are: (1) scar 5 or more inches (13 or more centimeters (cm) in length, (2) scar at least 1/4 inch (0.6 cm) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue, (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square cm), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding 6 square inches (39 square cm), (7) underlying soft tissue missing in an area exceeding 6 square inches (39 square cm), and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 square cm).  See 38 C.F.R. § 4.118, DC 7800, Note (1) (2008).

Following a review of the Veteran's longitudinal medical records, the Board finds that at no time during the period on appeal does the Veteran's service-connected acne disability warrant a compensable evaluation.  In statements to the Board, the Veteran has argued that his service-connected acne disability is more disabling than currently evaluated.  However, based upon a review of the longitudinal record, the Board finds the evidence does not support the Veteran's assertions.  Instead, the Board finds the evidence of record demonstrates that the Veteran's acne is, at worst, minimally disabling.  

The Veteran has himself, in statements made to examining clinicians, conceded that he experiences minimal or no symptoms of acne.  For example, during an October 2010 VA examination, the Veteran denied any symptoms of acne.  The record contains additional statements from the Veteran denying any chronic or recurrent outbreaks of acne.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

In addition to these subjective statements, the Board observes the medical records and objective examinations of the Veteran throughout the period on appeal are consistent with a lack of any chronic or intermittent symptoms of an acne disability.  For example, during a physical examination in April 2006, the Veteran's skin was observed to be clear and free of any acne papules.  See Bronx VAMC Records.  In September 2009, the Veteran submitted photographs of his face, which revealed swelling around his eyes, but do not appear to show evidence of acne papules.  

Subsequent medical records, show intermittent treatment for complaints of acne around the Veteran's face.  However, at no time were these papules observed to occur over five percent of the Veteran's face or over 5 percent of the exposed areas of his body.  For example, during a physical examination in February 2013, the Veteran was observed to have a single "small papule" on his lower right extremity. 

The Board further observes that despite the Veteran's claims of disabling acne, a review of his medical records reveals only spare complaints of and treatment for acne.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

During a March 2013 VA examination, the Veteran was not observed to have any evidence of acne papules over either his face or other portions of his body.  The Board is aware that previous remands have called the March 2013 VA examination and the October 2010 VA examination inadequate for ratings purposes.  However, the Board observes this finding was limited to the issue of service connection for a skin disability other than acne as discussed above, and not applicable to the issue of the severity of the Veteran's acne disability.  The Board finds the observations about the presence of acne during these examinations and the Veteran's statements as to the severity of his acne disability are probative to the issue of whether the Veteran is entitled to an increased disability evaluation.  

A more recent VA examination was conducted in April 2016.  During this examination, the Veteran's skin was examined, but no evidence of active acne was observed or reported by either the examiner or the Veteran.  Furthermore, following a review of the Veteran's medical records, the examiner observed the majority of his prior treatment for complaints of skin diseases has been limited to his non-service connected angioedema and/or uticaria.  Subjectively, the Veteran did not express any complaints of acne or report any past episodes of increased acne symptoms. 

Overall, the Board finds no evidence which would suggest the Veteran is entitled to a compensable rating for his service connected acne disability.  A review of the medical records indicates the Veteran has only been observed to have superficial acne throughout the period on appeal.  The Veteran himself has denied symptoms of acne to examining clinicians on multiple occasions.  Moreover, there have been no observations or subjective reports of scarring or disfigurement of his the head, face, or neck.  

In making this finding, the Board is limiting its conclusion to scaring or disfigurements as to the Veteran's service-connected acne disability.  While the Board is aware, and the medical record does show, more constant complaints of swelling due to the Veteran's angioedema and uticaria, as explained above, the Veteran is not service-connected for this disability and thus is not for consideration.  

Therefore, in conclusion, the Board finds that at no time during the period on appeal does the Veteran's service connected acne disability warrant a compensable evaluation.  See Fenderson, 12 Vet. App. at 126.  

The Board has additionally considered whether the Veteran's skin disability is entitled to an extraschedular rating.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra- schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).   Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  The Board does not find that the longitudinal evidence of record shows such an exceptional disability picture that the available schedular evaluation for the service-connected skin disability is inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Moreover, as discussed above, the Board considered the Veteran's service-connected acne symptomatology under multiple Diagnostic Codes.  See 38 C.F.R. §  4.118.  This approach is in keeping with the fact that, as explained above, the rating criteria are not meant to compensate for specific signs or symptoms, but rather for the resulting disability in terms of the impact on one's ability to function in daily life and employment.  See 38 C.F.R. § 4.10.  Again, the rating criteria must generally be assumed to be adequate in this regard absent a specific showing to the contrary.  See 38 C.F.R. § 4.1.

In sum, for the reasons explained above, there are no disabling effects of the Veteran's skin disorder not accounted for under the schedular criteria such as to render their application impractical, even if a given sign, symptom, or example of functional impairment or external challenge is not specifically mentioned in the rating criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  

Accordingly, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's skin disorder for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  



ORDER

Entitlement to service connection for a skin disorder, to include chloracne and to include as due to exposure to herbicides, is denied. 

Entitlement to a compensable evaluation for the service-connected acne disability is denied. 




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


